Citation Nr: 1136622	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active serve from January 1964 to May 1969 and February 1973 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2006 rating decision granted the Veteran's claim of entitlement to service connection for PTSD and assigned the same an initial 30 percent disability rating.

In April 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the record reflects that, in an August 2009 rating decision, the issue of entitlement to a TDIU was denied and the Veteran did not express disagreement with such decision.  However, the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is currently on appeal and thus the Board must consider if the issue of entitlement to a TDIU is raised by the record.  Specifically, at the time of the Veteran's April 2011 Board hearing, he asserted that he retired from naval civil service due to his PTSD.  As such, the question of TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claim.

The most recent VA treatment records associated with the claims file are dated in June 2009.  While the Veteran, at the time of his April 2011 Board hearing, denied psychiatric treatment or medication, his VA treatment records dated in May 2007 through July 2007 indicate that he was prescribed, and monitored for, psychiatric medication.  While such treatment may have ceased by the time of the Veteran's April 2011 Board hearing, it is possible that there remain outstanding VA treatment records demonstrating psychiatric treatment.  

The Veteran's updated VA treatment records, as to his other service-connected disabilities and any non-service-connected disabilities, are relevant to the issue of entitlement to a TDIU.  Thus, on remand, the AMC/RO must obtain the Veteran's updated VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran, in October 2005, submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the VA, for a provider at a Vet Center.  There is no indication that the RO sought such private treatment records.  While there is a letter from the identified provider of record, dated in June 2005, such letter pre-dates the Veteran's VA Form 21-4142, speaks only to the diagnosis of PTSD, and cites only two of the Veteran's PTSD symptoms.  The Veteran's symptomatology of PTSD during the appellate period is relevant evidence in the present appeal and must be considered.  Thus, on remand, the AMC/RO must obtain the Veteran's private treatment records.

The AMC/RO, on remand, must also attempt to obtain the Veteran's personnel and treatment records from his employment with the Naval Civil Service.  The RO sought such records from the Veteran's identified Commanding Officer and Naval Air Station.  The RO received a negative response, as to treatment records, from the Naval Health Branch Clinic in April 2009 and generated a Formal Finding of Unavailability, with notice to the Veteran of the same, in June 2010.  However, it is significant that the Naval Health Branch Clinic, in its negative response, asserted that the treatment records dated during the period sought were sent to a records depository in St. Louis, Missouri.  The Veteran, in a March 2009 statement, informed the RO that he contacted the Naval Air Station in regards to his personnel records and was informed that such civil service records were transferred to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  To date, it does not appear that the RO sought the Veteran's personnel or treatment records from his period of naval civil service from the NPRC.  While there are service treatment records dated during the Veteran's periods of active service associated with the claims file, and it appears that such were submitted by the NPRC, there is no evidence that the RO sought any civil personnel or treatment records from the NPRC.   

Such civil service personnel and treatment records are relevant in the present appeal.  Specifically, the Veteran asserts that he had to retire early from his naval civil service position on the basis that his performance had declined and that he experienced PTSD symptomatology.  As the Board must consider the Veteran's PTSD symptomatology during the appellate period, as well as his employability, a search for such records is required.    

Also, a VA examination is required in the present appeal.  There is not a sufficient opinion of record as to the Veteran's employability, considering his service-connected disabilities.  The most recent VA psychiatric evaluation is dated in April 2010, with a June 2010 addendum to the same.  While the April 2010 VA psychiatric evaluation is not necessarily stale, the Board finds that a VA Social and Industrial Survey is required to adjudicate the issue of entitlement to a TDIU.  Thus, as the Veteran will undergo an additional VA examination, the Board finds that it is appropriate for such examination to also address the issue of the current severity of his PTSD. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice, comporting with the Veterans Claims Assistance Act of 2000 (VCAA), regarding the evidence and information necessary to substantiate his claim of entitlement to a TDIU.

2.  Obtain and associate with the Veteran's claims file his VA treatment records, if any, maintained by the VA Medical Center (VAMC) in Pensacola, Florida, dated from June 2009 to the present.

3.  Attempt to obtain with the Veteran's claims file his personnel and treatment records from the time of his naval civil service from the NPRC, or any other appropriate or identified source.  All records and responses received must be properly documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be properly documented in the claims file.  The Veteran must be notified of the attempts and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  Obtain and associate with the Veteran's claims file his private treatment records from the Vet Center, as identified in his October 2005, VA Form 21-4142, Authorization and Consent to Release Information to the VA.  All records and responses received must be properly documented in the claims file.

5.  Schedule the Veteran for a VA Social and Industrial Survey, to evaluate the current severity of his service-connected PTSD, as well as to ascertain the impact of his service-connected disabilities on his employability.

The examiner must evaluate and discuss the effect of the Veteran's PTSD on his employability.  The examiner should opine as to whether the Veteran's service-connected PTSD, as well as his service-connected degenerative disc disease, left-ear chronic otitis media, and bilateral tinnitus and hearing loss; without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

6.  Subsequent to the VA Social and Industrial Survey, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

7.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD, to include consideration of entitlement to a TDIU.  Consider any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


